Citation Nr: 0506877	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-34 140A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral hearing loss.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In January 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is associated with the claims file.

At the veteran's January 2005 hearing, he appeared to raise a 
claim of service connection for tinnitus.  This matter is 
referred to the RO for clarification and all further 
appropriate action.


FINDINGS OF FACT

1.  In December 1968, the RO denied service connection for 
defective hearing.  The veteran was informed in January 1969 
of the decision and his appellate rights.  He did not 
initiate an appeal, and the December 1968 decision became 
final.

2.  In August 2002, the RO declined to find that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for defective hearing, claimed 
as an ear condition.  The veteran was informed of the 
decision and his appellate rights that same month.  He did 
not initiate an appeal, and the August 2002 rating decision 
became final.  This is the last final decision denying the 
veteran's claim for service connection for defective hearing 
on any basis.

3.  The evidence added to the record since the August 2002 
rating decision does not, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim, it is cumulative and 
redundant, and it does not raise a reasonable possibility of 
substantiating the claim. 

CONCLUSION OF LAW

Evidence submitted since the August 2002 rating decision 
wherein the RO declined to reopen a claim for service 
connection for defective hearing, claimed as an ear 
condition, is not new and material; thus, the claim may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a November 2002 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed June 2003 statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC issued by the RO clarified what 
evidence would be required to establish new and material 
evidence.  The veteran responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the June 2003 SOC contained the new 
duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, and for 
the additional reasons discussed below in this decision, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Legal Criteria/Analysis

Under 38 U.S.C.A. § 1110, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  Even if there 
is no record of organic disease of the nervous system (e.g., 
sensorineural hearing loss or tinnitus) in service, its 
incurrence coincident with service will be presumed if it was 
manifest to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley, supra (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385. 

As stated by the Court, "'[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of section 1110 would be satisfied.'"  
Hensley, supra, at 160 (citing Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992)).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

With the above criteria in mind, the relevant evidence will 
be summarized.  An August 2002 RO decision declined to find 
that new and material evidence had been submitted to reopen 
the veteran's claim for defective hearing, claimed as a 
hearing condition.  The veteran did not file a notice of 
disagreement to initiate an appeal.  Thus, the August 2002 
rating decision was final.  No other rating decision 
specifically addressed the issue of service connection for a 
hearing disorder until the December 2002 rating decision, as 
to which the veteran perfected the current appeal.

The veteran's service medical records show that when he was 
examined for enlistment in September 1964, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
5
5
5
5

A whispered voice test showed his hearing was 15/15 
bilaterally.

In-service audiological evaluation in May 1965, showed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
0
5
5
15
10

In-service audiological evaluation in September 1967, showed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
0
LEFT
5
5
0
15
10

In-service audiological evaluation in May 1965, showed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-5
0
-5
LEFT
5
0
-5
0
0

A July 1968 service medical record shows the veteran 
complained of a left earache for three days.  He had cold 
symptoms.  On examination, the veteran had a tender left ear 
canal.

The veteran's August 1968 separation examination report shows 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
-5
5
5
LEFT
15
10
10
20
20

Private treatment records dated from November 1992 to July 
2003 show the veteran was diagnosed with bilateral 
sensorineural hearing loss.  It was noted to be somewhat 
unusual, in that it was worse in the lower frequencies than 
in the higher.  The loss was noted to have been present for 
many years, and the veteran was given hearing aids.

In denying the veteran's claim in August 2002, the RO noted 
that medical evidence of record failed to show the veteran's 
current hearing loss was caused by or linked to his military 
service.  Before the Board may reopen a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to reopen his claim, on a February 
2003 written statement, accepted as his notice of 
disagreement, the veteran indicated that he served in the Air 
Force for four years as an aircraft mechanic, working on F-
106s, EB66s, and T-37s, which he averred were some of the 
loudest aircraft in the Air Force at that time.

In a November 2003 written statement, the veteran indicated 
he regularly worked on aircraft in the flight line and was 
exposed to extremely high noise levels from both the aircraft 
on which he worked, and from surrounding aircraft.  He 
believed that as a result of the type of work he performed on 
active duty, it should be automatically presumed that any 
hearing loss he suffered was both caused and aggravated by 
his in-service work assignments.

In a December 2004 written statement, S.C., M.D., indicated 
that the veteran had a sizeable bilateral sensorineural 
hearing loss and would benefit from hearing aids.

In January 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO.  The veteran submitted new 
evidence showing he had sizable bilateral hearing loss.  He 
said he was a crew chief in service.  His first assignment 
was working on the F-106 Delta Dart Interceptor, which was a 
very loud airplane.  The crew chief usually stayed with the 
planes much more time than the average hydraulic mechanic or 
engine man.  He was in the noise area longer than anyone 
else.  While in Minnesota, the veteran was issued ear 
protection.  That was true for all of the other places, also.  
He described constantly being around ten or more aircraft, 
not just the one on which he was currently working.

While the veteran was with the planes, other personel would 
come to ask him questions, and he had to take off his ear 
protection to answer them.  After a full day, he would feel 
buzzing or a little numb from the vibrations of the jet 
engines.  He described the various planes he worked on, and 
the loud noise they emitted.  The veteran also noted that he 
brought a claim for hearing loss just after he separated from 
service.  Since service, the veteran had never again worked 
on a plane.  He was a maintenance mechanic.  He worked for 
the pharmaceutical industry, with packaging machines and 
building maintenance.  It was not anywhere near as loud as 
what he experienced in service.  He first started wearing 
hearing aids in 2000.  The veteran indicated that none of his 
doctors had related his hearing loss to his noise exposure in 
service.

Having reviewed the complete record, including the veteran's 
testimony, the Board finds that new and material evidence has 
not been submitted to reopen the claim for service connection 
for bilateral hearing loss.  The record contains five 
audiometric examination reports from the veteran's active 
service, and, although the specific reported auditory 
thresholds vary somewhat, no reading at any frequency level, 
including the separation examination, exceeds the threshold 
for normal hearing, which, by regulation, is from 0 to 20 
decibels.  Threshold levels above 20 decibels would indicate 
a recognizable degree of hearing loss.

While the statements of the veteran and his physician 
constitute new evidence, in that they were not of record at 
the time of the previous decision, they are not material 
because they do not bear directly and substantially on the 
issue at hand.  In this regard, these statements do not, nor 
does any of the additional evidence submitted in connection 
with the claim to reopen, demonstrate that the veteran's


bilateral hearing loss is linked to his military service.  
While the veteran testified in January 2005 as to the extent 
of his in-service noise exposure, his military occupational 
specialty was already known to VA decision makers, as his DD 
Form 214 was previously associated with his file.  
Furthermore, while the veteran definitely described working 
around a high noise level in service, and we certainly do not 
doubt his description, he also indicated that he was issued 
ear protection at every place he worked.  Even if the 
evidence were deemed sufficient to reopen the claim, the 
complete record, as discussed above, fails to show that the 
veteran's hearing disorder was incurred in service or within 
one year after his separation from service, in October 1968.

In reaching the above determination, the Board recognizes the 
argument of the veteran that he experienced constant loud 
noise from airplanes during his four years in the Air Force, 
and, even though we accept his account, that noise exposure 
leaves open the question as to whether it caused his present 
hearing deficit.  While we certainly respect the right of the 
veteran to offer his opinion, he is not deemed competent to 
present evidence as to diagnosis, medical etiology, or 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge," aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The competent and probative medical evidence of 
record provides no evidence that the veteran's current 
bilateral hearing loss was incurred during his active duty 
service, and the added evidence does not competently show 
otherwise.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for hearing loss.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).



ORDER

New and material evidence having not been submitted, the 
claim for service connection for hearing loss is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


